Case: 21-51210     Document: 00516512793         Page: 1     Date Filed: 10/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-51210
                                Summary Calendar                            FILED
                                                                     October 18, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Ivan Reyes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:19-CR-1292-4


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ivan Reyes has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Reyes has filed a letter in which he plainly states his desire to withdraw his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51210   Document: 00516512793         Page: 2   Date Filed: 10/18/2022




                                No. 21-51210


   appeal. Reyes’s motion for voluntary dismissal is GRANTED, counsel’s
   motion to withdraw is DENIED AS MOOT, and the appeal is
   DISMISSED. See Fed. R. App. P. 42(b); 5th Cir. R. 42.1.




                                     2